DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2008/0217979) in view of Schumann et al. (EP2031272).  Regarding claim 1, King teaches a seat with self-stowage capability, the seat comprising: a seat pan lever (5) which is rotatable between stowed (see Figure 1) and open positions (see Figure 2); a fixed seat structure (4) comprising an annulus (14); and an elastic assembly (see paragraph [0043]) comprising a damper (see paragraph [0044]) and an arc-spring (33) disposable within the annulus (14) to permit first rotations of the seat pan lever (5) from the stowed position (Figure 1) to the open positions (Figure 2) and to urge second rotations of the seat pan lever (5) from the open positions (Figure 2) to the stowed position (Figure 1).
However, King does not distinctly disclose wherein the arc-spring comprises: a major longitudinal curvature that follows a corresponding curvature of the annulus; and a minor curvature, which is defined along the major longitudinal curvature, and which is constrained within radial and axial dimensions of the annulus.  Schumann, in a similar field of endeavor (rotatable annulus), teaches an arc-spring (26, see Figure 3) that comprises: a major longitudinal curvature that follows a corresponding curvature of the annulus (28; see Figures 2-4); and a minor curvature, which is defined along the major longitudinal curvature (see Figure 3), and which is constrained within radial and axial dimensions of the annulus (see Figures 2 and 4).  It would have been obvious to one having ordinary skill in the art to modify the spring configuration within King to be like that of Schumman for better rotational energy storage (see paragraphs [0001], [0003] of Schumman). 

Regarding claim 2, King further teaches wherein a fully open position is 90 from the stowed position (see Figure 2).

Claim(s) 1-6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 10-1490668) in view of Schumann et al. (EP2031272).  Regarding claims 1, 3, 12, Kwak teaches a seat with self-stowage capability, the seat comprising: a seat pan (40) comprising a lever (seat pan frame), a boss (53) coupled with the lever and defining an axis about which the lever is rotatable and a first stopper (53a) coupled with the boss (see Figure 3); a fixed seat structure (30) comprising a second stopper (55a) and an annulus (55) in which the second stopper (55a) is fixed and the first stopper (53a) is disposable (see Figure 2); and an elastic assembly (51) disposable within the annulus (55) between the first and second stoppers (53a, 55a) to permit first movements of the first stopper through the annulus relative to the second stopper in association with first rotations of the lever about the axis and to urge second movements of the first stopper through the annulus relative to the second stopper in association with second rotations of the lever about the axis (see Figures 2 and 3).
However, Kwak does not distinctly disclose wherein the arc-spring comprises: a major longitudinal curvature that follows a corresponding curvature of the annulus; and a minor curvature, which is defined along the major longitudinal curvature, and which is constrained within radial and axial dimensions of the annulus.  Schumann, in a similar field of endeavor (rotatable annulus), teaches an arc-spring (26, see Figure 3) that comprises: a major longitudinal curvature that follows a corresponding curvature of the annulus (28; see Figures 2-4); and a minor curvature, which is defined along the major longitudinal curvature (see Figure 3), and which is constrained within radial and axial dimensions of the annulus (see Figures 2 and 4).  It would have been obvious to one having ordinary skill in the art to modify the spring configuration within Kwak to be like that of Schumman for better rotational energy storage (see paragraphs [0001], [0003] of Schumman).

Regarding claims 2, 13, Kwak teaches wherein a fully open position is 90 from the stowed position (see Figure 1).

Regarding claim 4, Kwak teaches wherein the lever is rotatable about the axis between a stowed rotational position and open rotational positions (see Figure 1).

Regarding claims 5 and 14, Kwak teaches wherein the boss (53) is partially cylindrical and the first stopper (53a) extends radially outwardly from an exterior surface of the boss (see Figure 3).

Regarding claims 6 and 15, Kwak teaches wherein the seat pan comprises a pair of first stoppers and the fixed seat structure comprises a pair of second stoppers (see Figures 3-4).

Claims 7-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 10-1490668) in view of Schumann et al. (EP2031272) as applied above and in further view of King (US 2008/0217979).  Regarding claims 7-8, 11, 16-17 and 20, it is described above what is disclosed by Kwak in view of Schumann.  The Kwak/Schumann reference further teaches wherein the elastic assembly comprises: an arc-spring (26 of Schumann substituted in the location of 51 of King as discussed above), which is anchored between the second stopper and the damper.
However, Kwak/Schumann does not distinctly disclose wherein the elastic assembly comprises a damper, which is disposable for abutment with the first stopper.  King, in a similar field of endeavor, teaches a seat having a damper material that can abut a stopper and arc-spring (see paragraph [0044]); wherein the damper material is deformable or complaint.  It would have been obvious to one having ordinary skill in the art to modify the structure of Kwak/Schumann to include the damper material of King such that that the seat rises slowly. Thus a spectator can jump to his feet with excitement, or to applaud good play, and the sit down again without having to manually lower the seat. This is because the seat has only risen by a small amount. This feature is thought to avoid considerable personal injury problems (and the resulting litigation) – see paragraph [0045] of King.

Regarding claims 9 and 18, Schumann further teaches wherein the arc-spring (26) comprises an arc- compression spring (see Figure 3).

Regarding claims 10 and 19, Kwak further teaches wherein the elastic assembly further comprises a bearing assembly to support the elastic assembly (see Figures 3-4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636